                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION                      FILED
UNITED STATES OF AMERICA,                    )                              MAR 0 2 2021
                                             )
                                                                         U.S. CLERK'S OFFICE
               Plaintiff,                    )                         INDIANAPOLIS, INDIANA
                                             )
                       v.                    )      Cause No.
                                             )
TIMOTHY MCKENNA,                             )
                                             )    1 : 2 1 -er- 0 0 6 J JPH -U l
               Defendant.                    )

                                           PENAL TY SHEET

      You have been charged in an Indictment with a violation of the Laws of the United States of
America. The maximum penalties are as follows:

 Count                           Statute                          Years        Fine        Supervised
Number                                                                                      Release
   1                     21 U.S.C. § 841(a)(l)                   IO-Life   $10,000,000       NLT5
             Possession with Intent to Distribute Controlled                                 years
                               Substances
   2                    18 U.S.C. § 924(c)(l)(A)                  5-Life     $250,000       NMT5
            Possession of a Firearm in Furtherance of a Drug                                 years
                            Trafficking Crime
   3                      18 u.s.c. § 922(g)(l)                   0-10       $250,000       NMT3
                    Felon in Possession of a Firearm              years                      years



Dated: - - - - - - -
                                           TIMOTHY MCKENNA
                                           Defendant

       I certify that the Defendant was advised of the maximum penalties in the manner set forth above
and that he signed (or refused to sign) the acknowledgement.



                                                    United States Magistrate Judge
                                                    Southern District of Indiana
